



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Greene v. Greene,









2012 BCCA 43




Date: 20120127

Docket: CA037912

Between:

Kelly Greene

Respondent

(Plaintiff)

And

Danielle Greene

Appellant

(Defendant)




Before:



The Honourable Madam Justice Prowse





The Honourable Madam Justice Neilson





The Honourable Madam Justice Bennett




Supplementary Reasons
to: Court of Appeal for British Columbia,
December 29, 2010 (
Greene v. Greene,
2010 BCCA 595,
Vancouver Docket CA037912)




Counsel for the Appellant:



P.A. Dyck





Counsel for the Respondent:



D. Gradley





Place and Date of Hearing:



Vancouver, British
  Columbia

November 19, 2010





Place and Date of Judgment:



Vancouver,
  British Columbia
December 29, 2010





Written Submissions on Costs Received:



December
  1, 2011





Date of Supplementary Judgment:



January
  27, 2012









Supplementary Reasons by:





The Honourable Madam Justice Prowse





Concurred in by:





The Honourable Madam Justice Neilson

The Honourable Madam Justice Bennett








Supplementary Reasons for
Judgment of the Honourable Madam Justice Prowse:

[1]

This is an application by Ms. Hauptman (formerly Ms. Greene) for
increased costs of her appeal pursuant to Rule 60(1) of the
Court of Appeal
Rules
(the 
Rules
).  Mr. Greene has not filed a response to
this application.

[2]

On December 29, 2010, this Court released reasons for judgment allowing
Ms. Hauptmans appeal, increasing the amount of retroactive support payable by
Mr. Greene for the support of the two children of the marriage, and
increasing the amount of ongoing child support payable by Mr. Greene.  The
Court dismissed Ms. Hauptmans appeal from that aspect of the order
dismissing her claim for an order under s. 92 of the
Family Relations Act
,
R.S.B.C. 1996, c. 128 (requesting a monetary remedy for non-disclosure), and
remitted the issue of s. 7 extraordinary expenses back to the trial
court.

[3]

Rule 60, headed Costs assessed as increased costs, provides:

(60)(1) If, because an offer to settle is made or for any
other reason, the court or a justice determines that there would be an unjust
result if costs were assessed under Scales 1 to 3 of section 3(1) of Appendix
B, the court or justice, at any time before the assessment has been completed,
may order that costs be assessed as increased costs.

(2)        If costs are ordered
to be assessed as increased costs, the registrar must fix the fees that would
have been allowed if an order for special costs had been made under Rule 61(1),
and must then allow ½ of those fees, or a higher or lower proportion as the
court or justice may order.

[4]

I note, parenthetically, that increased costs were abolished in the B.C.
Supreme Court on July 1, 2002.

[5]

Ms. Hauptmans submissions are brief.  She submits that she should be
awarded increased costs for two reasons:

(1)      Mr. Greene took an unreasonable
position which necessitated that the matter be litigated in order to obtain a
fair outcome for the Appellant and for the parties children and,

(2)      Ms. Hauptman made an offer to
settle on terms that were considerably less favourable to her than the judgment
of this Court.

[6]

In fact, Ms. Hauptman made two offers to settle, approximately two weeks
apart, neither of which was accepted by Mr. Greene.  I need only refer to the
offer dated November 3, 2010 since it superseded the first offer.

[7]

On appeal, Mr. Greene essentially relied on the correctness of the trial
judges decision.  In my view, it was not unreasonable for him to do so.  He
was entitled to rely on the trial judgment as correct unless and until it was
overturned.  Although Ms. Hauptmans appeal was ultimately successful, I am not
persuaded that Mr. Greenes actions in defending the order under appeal justify
an order of increased costs.

[8]

I turn then to Ms. Hauptmans submission that, because the result she
achieved in this Court with respect to retroactive and ongoing child support
was more favourable than the terms of her November 3rd offer, made approximately
2½ weeks prior to the hearing of the appeal, she should receive increased
costs.  In that regard, she relies on the decision of this Court in
Doig v. Laurand
Holdings Ltd.,
2003 BCCA 487.

[9]

While I am satisfied that the result Ms. Hauptman achieved on appeal was
more favourable than the monetary aspects of her offer to settle (the offer
also dealt with access), I am not satisfied that her offer was sufficiently
clear or precise that Mr. Greenes failure to accept it justifies an order
for increased costs.  Without going into the details of the offer, it was
unusual in that it contained alternative proposals: either (1) Mr. Greene pay
child support in an unspecified amount in accordance with terms which included
s. 7 expenses, but excluded retroactive payments; or (2) Mr. Greene agree
that the entire matter be remitted to the Supreme Court for re-hearing before a
different judge.

[10]

Ms. Hauptman has not referred to any decision in which a court has
awarded increased costs (or double costs) where the offer contains alternative
options for settlement; nor am I aware of any.  The option for re-litigating
the entire matter is anomalous and impossible to quantify in relation to the
result Ms. Hauptman achieved on appeal.  The offer also leaves room for controversy
as to the amount of child support, inclusive of s. 7 expenses.  In that regard,
the lack of full financial disclosure by Ms. Hauptman made it impossible to
determine the amount of s. 7 expenses payable by Mr. Greene, resulting in
that issue being remitted to the trial court.

[11]

The offer in
Doig
did not suffer from the uncertainties inherent
in Ms. Hauptmans offer.  There, the Court found that the failure of the
appellant to accept the respondents offer was a basis for awarding increased
costs to the respondent.  Another significant factor in the Courts decision to
award increased costs in that case, however, was its view that the grounds of
appeal were tenuous at best.  As earlier stated, that is not so with respect
to Mr. Greenes arguments as respondent on this appeal.  Thus, I do not find
the
Doig
decision supports an award of increased costs in this case.

[12]

Aside from the existence of an offer to settle, the Court may also
consider the discrepancy between the estimated amount of ordinary costs and the
estimated amount of increased costs in determining whether there would be an
unjust result if increased costs were not awarded under Rule 60.  The absence
of such information was held to be one of several factors militating against an
award of increased costs in
Lynn v. Pearson
(1998), 60 B.C.L.R. (3d) 25
(B.C.C.A.).  Here, Ms. Hauptman has not placed any such information before the
Court.

[13]

In the result, I am not persuaded that there would be an unjust result
if Ms. Hauptman was awarded costs of the appeal at Scale 1 of Appendix B of the
Rules
.  The onus is on the applicant to establish that increased costs
are justified.  I find that onus has not been met.

[14]

I would, therefore, award Ms. Hauptman costs at Scale 1 of Appendix B of
the
Rules
, exclusive of her costs of this application
.


The Honourable Madam Justice Prowse

I Agree:

The
Honourable Madam Justice Neilson

I Agree:

The Honourable Madam Justice
Bennett


